PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/925,646
Filing Date: 19 Mar 2018
Appellant(s): Kondo et al.



__________________
William Battista, Jr. 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/14/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/17/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 1 is rejected under 35 U.S.C. 103 as obvious over Maeda (JP 2010-070826 A).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Maeda as applied to claim 1, and further in view of Hanazaki (US 2013/0175089 A1).

(2) Response to Argument
Appellant argues that Maeda fails to teach treating carbon fibers with carbon dioxide at a range of supercritical temperatures that overlap or nearly overlap with Appellant’s claim 1 range of “more than 150oC and less than or equal to 200oC.”  In particular, Appellant argues that Maeda’s two discrete temperatures of 45oC and of 150oC for treating carbon fibers with carbon dioxide does not support the Examiner’s position that the reference teaches a supercritical temperature carbon dioxide treatment range of 150o
According to Maeda, carbon dioxide becomes a supercritical fluid at a temperature of 304 K (~31oC).  Maeda further teaches that the preferred conditions vary depending on the type of carbon fiber and supercritical fluid being used, but in general the temperature should not be less than the supercritical temperature of the fluid and not more than 650 K (~377 oC).  Thus, Maeda generally teaches that carbon fibers can be immersed in supercritical carbon dioxide at temperatures ranging from ~31oC to ~377oC, which overlaps the claimed temperature range of more than 150oC to 200oC.  Furthermore, Maeda specifically teaches that when carbon dioxide is used as the supercritical fluid, the immersion temperature is preferably 423 K (~150oC or less).  Therefore, Maeda teaches immersing carbon fibers in a supercritical carbon dioxide at temperatures ranging from ~31oC to ~377oC, which overlaps the claimed temperature range; and with a preferred temperature range of from ~31oC to ~150oC, which nearly overlaps with the claimed supercritical temperature range.  Because Maeda teaches a supercritical carbon dioxide temperature range that overlaps with the claimed temperature range, and a preferred supercritical carbon dioxide temperature range that nearly overlaps with the that of the claims, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have immersed the carbon fiber of Maeda in supercritical carbon dioxide at temperatures in excess of 150oC to 200oC, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further, the Examiner notes that the claimed supercritical state conditions directly result in the claimed surface oxygen content.  As shown in the final rejection, the In re Fitzgerald 205 USPQ 594.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Additionally, the Examiner notes that Example 12 in Appellant’s Specification uses the conditions of temperature = 150oC and Pressure = 15 MPa to immerse carbon fibers in supercritical carbon dioxide to arrive at an O1S to C1S ratio of 0.103.  See Spec. Table 2, Example 12.  Maeda uses the same temperature and pressure in immersing carbon fibers in supercritical carbon dioxide.  Maeda Example 10.  Accordingly, because Maeda relies upon the same supercritical temperature and pressure conditions as Appellant, it is reasonable to presume that the carbon fibers of Maeda would also possess the claimed surface oxygen content expressed by the O1S to C1S ratio, even though both Appellant and Maeda use a temperature outside of the claimed range – 150oC.  See In re Fitzgerald, 205 USPQ 594.
Appellant then argues that the Examiner has failed to present evidence that one of ordinary skill in the art would have recognized the surface oxygen amount of a carbon fibers as a routine parameter for optimization in view of Maeda’s disclosure.  Appellant further contends that no evidence has been presented that one of ordinary skill in the art would have recognized the supercritical temperature of carbon dioxide can be manipulated for the purpose of obtaining a desirable surface oxygen amount for a carbon 1S to C1S ratio.  Accordingly, the prior art anticipates one variable – pressure – and renders obvious the other – temperature.  Thus, the direct result of those two variables -– O1S to C1S ratio – is in turn obvious.  
Additionally, Appellant’s own Specification shows that the supercritical temperature and pressure relied upon in Example 10 of Maeda results in the O1S to C1S ratio of 0.103, thereby demonstrating Maeda inherently teaches the claimed invention.  See Spec. Table 2, Example 12.
Appellant concludes by arguing that Hanazaki fails to remedy the deficiencies of Maeda with respect to the O1S to C1S ratio.  This argument is not persuasive because the Examiner has not relied upon Hanazaki to teach the claimed O1S to C1S ratio.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        
Conferees:

                                                                                                                                                                                                /MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.